fDETAILED ACTION
This office action is in response to the communication received on 05/07/2019 concerning application no. 16/405,982 filed on 05/07/2019.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities: 
Claim 20, line 5, recites “freezes, an image of the ultrasound media”. This claim element should be amended to “freezes an image of the ultrasound media”. This amendment will ensure the correct use of punctuation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 contains the trademark/trade name “Wi-Fi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication protocol (Paragraph 0038 of published specification) and, accordingly, the identification/description is indefinite.

Claim 2 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication protocol (Paragraph 0038 of published specification) and, accordingly, the identification/description is indefinite.

Claim 9, lines 3-4, recite “a communication link”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “communication link” is the same as the “communication link” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering “communication link” to be the same feature in claims 1 and 9.

Claim 10, line 6 recites “elements displayed on the screen”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what elements are referred being to and what overall structure or feature they are composing. One interpretation is that the elements could be the cursor or other graphic user interface components on the screen. Another interpretation is that the elements are the anatomical elements that are displayed on the screen via the ultrasound images.
For purposes of examination, the Office is considering the “elements” to be referring to the cursors and other graphic user interface components.

Claim 13, line 6 recites “elements displayed on the screen”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what elements are referred being to and what overall structure or feature they are composing. One interpretation is that the elements could be the cursor or other graphic user interface components on the screen. Another interpretation is that the elements are the anatomical elements that are displayed on the screen via the ultrasound images.
For purposes of examination, the Office is considering the “elements” to be referring to the cursors and other graphic user interface components.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelissier et al. (PGPUB No. US 2016/0278739).

Regarding claim 1, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen (Paragraph 0105 teaches that the Fig. 5 shows the connection and communication relationship between the ultrasound imaging device 104 and the display device 102), the method comprising: 
broadcasting, by the ultrasound scanner, an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5);
detecting, by the ultrasound scanner, a request from the interface to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
establishing, by the ultrasound scanner, the communication link (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
sending, by the ultrasound scanner to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and 
Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 2, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising the ultrasound scanner operating as a Wi-FiTM hotspot or using a BluetoothTM communication protocol to broadcast the identification signal and establish the communication link (Paragraphs 0106-0108 teach that the connection between the ultrasound imaging device and display device is via Bluetooth. Paragraph 0112 teaches that the two devices 102 and 104 can be connected via Wi-Fi).

Regarding claim 3, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, performed by the ultrasound scanner without human intervention, after the ultrasound scanner is switched on (Paragraph 0124 teaches that the ultrasound imaging device selection and connection is done automatically. Abstract teaches that the communication between the devices occurs when the ultrasound device is in standby state).

Regarding claim 4, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
detecting, by the ultrasound scanner, a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and 
Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device); 
wherein the signal instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image).

Regarding claim 8, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
adjusting, by the ultrasound scanner, a depth of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); 
adjusting, by the ultrasound scanner, a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals).

Regarding claim 9, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising:
Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5); 
by the interface, in response to detecting the identification signal, requesting to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
participating, by the interface, in the establishing of the communication link (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
receiving, by the interface, the data (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102);
receiving, by the interface, the parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device); 
using, by the interface, the parameter to convert the data into an ultrasound media; and sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 11, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen, the method comprising: 
Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5);
by the interface, in response to detecting the identification signal, requesting to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
by the interface, establishing a communication link to the ultrasound scanner (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
receiving, by the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); 
receiving, by the interface, a parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
using, by the interface, the parameter to convert the data into an ultrasound media; and sending the ultrasound media from the interface to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 14, Pelissier teaches the method in claim 11, as discussed above.
Pelissier further teaches a method, comprising: 
receiving, by the interface from the ultrasound scanner, a command to: 
Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
adjust a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); and 
causing the screen to alter the displayed ultrasound media according to the command (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Fig. 5 shows that the image configuration information is sent in S538, before the ultrasound data and display steps occur in S548 and S550).

Regarding claim 15, Pelissier teaches an ultrasound scanner (Ultrasound imaging apparatus 104) that establishes a wireless communication link (Communication link 106) with an interface that controls a screen (Multi-display device 102 with the user interface 126), comprising: 
a processor (Processor 140); and 
computer readable memory (Memory 144) storing computer readable instructions, which, when executed by the processer cause the ultrasound scanner to: 
broadcast an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5);
Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
establish the communication link; send, to the interface, data from an ultrasound scan (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5); and 
send, to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5-7, 10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Torp et al. (PGPUB No. US 2014/0187950).

Regarding claim 5, Pelissier teaches the method in claim 4, as discussed above.
	However, Pelissier is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 6, Pelissier teaches the method in claim 4, as discussed above.
	However, Pelissier is silent regarding a method, comprising:
detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.	
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting an ultrasound scanning gesture. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 7, Pelissier teaches the method in claim 4, as discussed above.
	However, Pelissier is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0041 teaches that the back and forth motion performed with the probe can be used in the selection of a mode).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting the ultrasound scanning motion of the ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 10, Pelissier teaches the method in claim 9, as discussed above.
	Pelissier further teaches a method, comprising the interface: 
receiving a signal indicative of a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); 
wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
	However, Pelissier is silent regarding a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of elements displayed on the screen.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of elements displayed on the screen (Paragraph 0041 teaches that gestures can activate a specific mode. This allows for the control of the position of the cursor 154 on the display device 118). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of the control of elements displayed on the screen via inputs to an ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).


	Pelissier further teaches a method, comprising: 
receiving, by the interface, a signal indicative of a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
the interface operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
	However, Pelissier is silent regarding a method, comprising: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of elements displayed on screen.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of elements displayed on screen (Paragraph 0041 teaches that gestures can activate a specific mode. This allows for the control of the position of the cursor 154 on the display device 118). 


Regarding claim 16, Pelissier teaches the ultrasound scanner in claim 15, as discussed above.
	Pelissier further teaches an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
send, to the interface, a signal indicative of the (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes. Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device);
wherein the signal instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image).
However, Pelissier is silent regarding an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, cause the ultrasound scanner to: 
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0041 teaches that the specific modes may be related to specific gestures or switch toggles. Such gestures are able to control the position of a cursor on a screen. Paragraph 0050 teaches that the probe 106 is able to detect the position of the scanning mode via the motion sensing system 107).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of the detection of a navigation and scanning mode. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 17, Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
	However, Pelissier is silent regarding an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 18, Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
	However, Pelissier is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner (Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting an ultrasound scanning gesture with a sensor. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 19, Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
	However, Pelissier is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0050 teaches that the motion sensing system 107 in the probe is collecting position information and is used in the reconstruction of data volumes during a scanning mode. Paragraph 0041 teaches that specific gestures such as back and forth motions can be used to activate specific modes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detection of a scanning mode based on a scanning motion. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Poland (PGPUB No. US 2015/0245816).

Regarding claim 12, Pelissier teaches the method in claim 11, as discussed above.
	However, Pelissier is silent regarding a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Poland teaches a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen (Paragraphs 0041 and 0043 teaches that the docking unit 16 is automatically booted from a hibernated state upon connection with the mobile device 18. This allows for the use of the device 18 hardware including the display 26 used to display the ultrasound imaging information from the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Poland’s teaching of a screen wakes up upon information reception with an ultrasound system. This modified method would provide the user with improved ultrasound techniques in terms of costs, portability and multipurpose functionality (Paragraph 0008 of Poland).

Claim 20 is under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Torp et al. (PGPUB No. US 2014/0187950) further in view of Nefos (PGPUB No. US 2005/0228281).

Regarding claim 20, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, the combination of Pelissier and Torp is silent regarding an ultrasound scanner, comprising a button, which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that: 
adjusts a depth of the ultrasound media displayed on the screen; 
adjusts a gain of the ultrasound media displayed on the screen; or 
freezes, an image of the ultrasound media displayed on the screen.
In an analogous imaging field of endeavor, regarding the transmission and control of ultrasound systems, Nefos teaches an ultrasound scanner, comprising a button (Keypad 20), which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that:
adjusts a depth of the ultrasound media displayed on the screen (Paragraph 0125 teaches that the key 34 is used to determine the depth for the Doppler mode to be set on); 
adjusts a gain of the ultrasound media displayed on the screen (Paragraph 0122 teaches that the required gain can be selected with the keys 33 and 35); or 
freezes, an image of the ultrasound media displayed on the screen (Paragraph 0048 teaches that the probe contains a freeze button so any displayed image can be held).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Torp with Nefos’s teaching of adjusting gain and depth and freezing an image with button input. This modified apparatus would provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793